Citation Nr: 0634707	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-06 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRSENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1946, and from November 1950 to December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  The case was remanded in February 
2006.

The veteran presented testimony at a Board videoconference 
hearing chaired by the undersigned Veterans Law Judge in 
November 2005.  A transcript of the hearing is associated 
with the veteran's claims folders.


FINDING OF FACT

The preponderance of the competent evidence of record is 
against finding that chronic residuals of a low back injury 
have a nexus to service.


CONCLUSION OF LAW

Chronic residuals of a low back injury were not incurred in 
or aggravated by service, and arthritis of the lumbar spine 
may not be presumed to have been so incurred..  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  In a supplemental statement of the case dated 
August 2006, the RO provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  While this notice letter 
postdates the September 2004 rating decision because 
entitlement to service connection for a back disorder is 
denied, any questions pertaining to a disability rating or an 
effective date are moot, and the timing error is harmless. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, as well as VA and private treatment 
records.  There is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

Background

Service medical records show no complaints, treatment, or 
diagnosis of a back injury to include residuals thereof.  The 
veteran's spine was clinically evaluated as normal at both 
October 1946 and December 1951 separation examinations. 

An x-ray of the veteran's abdomen conducted at Chester County 
Hospital in January 1982 noted what appeared to be a previous 
laminectomy of L5-6.

A letter from Jerry W. Robinson, M.D., dated August 2002 
indicated that the veteran had a history of osteoarthritis of 
the back and hips.

December 2002 VA medical records note that the veteran's 
joint pain was stable with the use of medication.

A November 2005 letter from Sam Stone, M.D., indicated that 
the veteran reported that in 1951 supplies fell on his back 
injuring his low back.  Surgery was performed in 1957 and he 
was diagnosed with spondylolisthesis.  In Dr. Stone's opinion 
degenerative joint disease was secondary to his in- service 
injury.  Dr. Stone opined that on top of continuing pain from 
this back injury the appellant suffered from many other 
medical conditions.

At his November 2005 Board video conference hearing, the 
veteran testified that he had arthritis in his legs, knees, 
and back.  The veteran indicated that he was injured in 
service when cases of cigarettes fell on his back some time 
between 1950 and 1951.  The veteran testified that he went to 
sick bay and was given some tablets. Post service, in 1957 he 
reportedly had a back operation.  The veteran also testified 
that he hurt his knees aboard ship many times.  He testified 
that he was never told he had arthritis while in service.

Following the November 2005 Board hearing, the appellant 
submitted an operative report from an unknown hospital dated 
in 1957.  This indicated that the veteran underwent a 
laminectomy of L-5 and spinal fusion.  The preoperative 
diagnosis was spondylolisthesis.

A February 2006 Board decision found that the veteran 
submitted new and material evidence to reopen his claim for 
entitlement to service connection for residuals of a low back 
injury.  The veteran's claim was reopened and remanded to the 
RO for further adjudication.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for residuals of a low back disability.  
In this regard, the service medical records are negative for 
findings relating to residuals to include arthritis.  A 
lumbar disability was not documented until 1957, more than 
five years after separation from service.  VA treatment 
records do not include any medical opinion linking a current 
arthritic disability or other residuals to service.

While a November 2005 letter from Sam Stone, M.D., linked the 
veteran's back condition to include pain, as well as other 
unspecified pain to an in-service injury, Dr. Stone did not 
provide any medical evidence to support his statement.  Dr. 
Stone did not comment on the absence of medical evidence from 
the veteran's service medical records concerning a back 
injury, or the lack of chronic residual disability at the 
December 1951 separation examination.  Further, there is no 
indication that the physician based his opinion on medical 
reports in the file.  Indeed, Dr. Stone did not indicate if 
he had reviewed any service records prior to rendering this 
opinion.  Rather, the proffered statement was based totally 
on the veteran's own self reported history. "Evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent' medical evidence."  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  For this 
reason, the November 2005 medical statement is inadequate to 
establish a connection between the veteran's current 
arthritis and service.  Such a connection is an essential 
element in a claim for service connection.

As is true with any piece of evidence, the weight to be 
attached to these opinions is within the province of the 
Board as adjudicators.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  Here the Board finds that Dr. Stone's opinion 
regarding an in service injury and the etiology of the 
appellant's arthritis to be of minimal probative value in 
light of the lack of any in-service complaints or findings 
pertaining to an in-service lumbar disorder, to include 
residuals of a lumbar injury.

Presumptive service connection is not warranted because there 
is no competent evidence of compensably disabling arthritis 
within the first year following separation from active duty.  
Under these circumstances, the preponderance of the evidence 
is against concluding that the veteran has arthritis due to 
any service incurred or aggravated disease or injury.  
Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for residuals of a low back 
injury is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


